 In theMatter OfWORTH STEEL COMPANYandUNITED STEELWORKERSOF AMERICA,C. I. O.Case No. 4-R-1200.-Decided October 28, 1943Mr. Aaron Finger,ofWilmington, Del., for the Company.Mr. M. H. Goldstein,of Philadelphia, Pa., for the C. I. O.Mr. John J. Morris, Jr.,ofWilmington, Del., for the Independent.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofWorth Steel Company, Claymont, Delaware, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Geoffrey J. Cunniff, TrialExaminer.Said hearing was held at Wilmington, Delaware, onSeptember 27, 1943.The Company, the C. I. 0., and United SteelWorkers of Claymont, Delaware, Inc., herein called the Independent,appeared, participated, and were afforded full opportunity to beheard, to. examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWorth Steel Company is a Delaware corporation, having its prin-cipal place of business at Claymont, Delaware, where dt is engagedin the manufacture, sale, and distribution of steel plate.During theyear 1942 the Company purchased approximately 670,000 tons of raw53 N. L. R. B., No. 35.168 WORTH STEEL COMPANY169materialshaving an approximate total value of $12,000,000, of which99 percent was obtained from points outside the State of Delaware.During the same period, the Company's manufactured productsamounted in volume to approximately 270,000 gross tons and in valueto approximately $17,000,000, of which 97 percent was shipped topoints outside the State of Delaware.The Company concedes- thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDUnited Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.United Steel Workers' of Claymont, Delaware, Inc., is an unaffil-iated labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn Juy 20, 1943, the C. I. O. notified the Company by letter of thefiling of its petition, stating therein that such filing was because ofthe Company's failure to recognize it as the exclusive bargainingrepresentative of the Company's employees.The Company replied,also by letter, that before it could recognize any organization as suchbargaining representative, it must have "satisfactory evidence" thatsuch union actually represented a majority of the employees.The record discloses that the Independent was organized and in-corporated in 1937, and continuously since that time has bargainedwith the Company and has handled grievances as the representativeof its employees.Although the Independent, shortly after its organ-ization, sought to obtain a written agreement with the Company, theCompany refused; since then no written contract between the Com-pany and representatives of its employees has been executed.How-ever, certain wage increases and other changes in the conditions ofemployment have been granted by the Company, which the Inde-pendent sought to show, and which it may be assumed for the pur-poses of this decision, were brought about by its activity and influence.The Independent contends that this history of collective bargainingnow constitutes a bar to an election.We have heretofore held, how-ever, in similar situations wherein no written contract had beenexecuted, that such a bargaining history does not preclude a deter-mination of representatives.'We therefore find that the history of'SeeMatter of Union Switch and Signal Company,30 N. L. R. B 922;Matter of TheTexas Company,33 N. L.R. B. 1214; see alsoMatter of Eicor, Inc.,46 N.L R. B. 1035. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective, bargaining by the Independent, in the instantcase, is nobar to a determination of representatives at this time.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the C. I. 0. and the Independent each-represents a substantial number of employees in the unit hereinafterfound to be appropriate.2We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. 0. seeks a unit composed of all production and main-tenance employees of the Company, including crane repairmen, screwmen, checkers in the shipping department, mill recorders, weigh girls,railroad conductors, head Hangers, and first-men in the Company'svarious departments, but excluding executives, foremen,assistantforemen, turn foremen,.pit foremen, labor foremen, draftsmen, guards,watchmen, listing clerks, mill providers, and all other clerical em-ployees.The Independent and the, Company substantially agree withthe C. I. 0. as to the minor exclusions and inclusions sought by it,,but both contend that all clerical employees should be included inthe general production and maintenance unit.The Independent bases its contention for the inclusion of clericalemployees in the production unit upon the history of collective bar-gaining hereinabove set forth, and asserts, that at all times it has dealtwith the Company as representative not only of the production andmaintenance employees but also of all the clerical employees.Wedo not, however, regard the history of collective bargaining disclosedherein as sufficient to stabilize and define the unit'The Independentalso bases its contention upon the fact that the clerical employees re-ceive from the Company treatment similar to the production andmaintenance employees as to manner and rates of pay, hours, seniorityprivileges, vacations, sickness and death benefits, and other conditionsof employment.4The record indicates, however, that the clerical em-2The RegionalDirectorreportedthat the C. I. O. submitted629 applications-for-mem-bership,of which 443 bear the apparentlygenuine original signatures of persons whosenames are on the company'spay roll ofJuly 31,1943, containing the names of 1,058employees in the unitclaimed bythe C.IO. to be appropriateOf the 443 membershipapplications,100 were undatedand the balancedated from September1,1942, to August21, 1943.The Regional Directorfurther reported that theIndependent submitted a sworn state-ment of its secretary,indicatingthat duringthe period from August 1, 1942, toJuly 31,1943, he hadreceived dues from 604 membersof that organization.Of the 604 namesappearingon the membership list, 435 areof persons whose namesare on the above.mentionedpay roll,containing the namesof 1,197 employeesin the unit claimed by theIndependent to be appropriate.See casescited in footnote 1.° At the hearingan informal petition,purporting to have been signed by many of theclerical employees was introduced into evidence.In this petition the Board is asked to WORTH STEEL COMPANY171ployees, as a whole, perform duties that are essentially different fromthose of the production and maintenance employees, and work forthe most part, in offices separate from the production areas of theplant.In view of all the circumstances, and of our- customary prac-tice of excluding clerical employees from a productionand main-tenance unit, we shall exclude the clerical employees.As stated above the C. I. 0., however, would include mill recorders,Weigh clerks, and checkers in the shipping department.The mill re-corders, whose work is clerical in nature, do not work inan office-but at the weigh house, where their duty is to record the customer'sorder number, and the number of plates, as the plates go over the,scales.The weigh clerks, also called weigh girls, weigh and markall the products that come to the scales.The checkers in the shippingdepartment are engaged in checking and loading material, and a con-siderable, portion of their time is spent in manual labor. It appearsthat the work of mill recorders, weigh clerks, and checkers in theshipping department is more closely allied to the work of the pro-duction and maintenance employees; we shall include them in the unit.We find that all production and maintenance employees of theCompany including floor bosses, crane repairmen, railroad conductors,head flangers, all other first-men, screw men, mill recorders, weighclerks, and checkers in the shipping department, but excluding execu-tives, foremen,assistantforemen, turn foremen, pit foremen, laborforemen, draftsmen, guards, watchmen, samplers in the laboratory de-partment, listing clerks, mill providers, all other clerical employees,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwiseeffectchanges in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction, of Electionherein, subject to the limitations and additions set forth in theDirection. , ,grant the clerical employees the right to vote for "the sole bargaining agent for theemployees of the Worth Steel Company." The petition expresses concern lest the clericalforce be "eliminated,"and states that the clerical employees feel that it would be dis-criminating to deprive them of their vote. It may be noted in this connection tbhtno labor organization is in the present case seeking to represent the clerical employeesin a separate unit.The decision herein in no sense precludes the clerical employees fromsuch representation by any labor organization which they may select. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Worth SteelCompany, Claymont, Delaware, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Steel-workers of America, affiliated with the Congress of Industrial Organi-zations, or by United Steel Workers of Claymont, Delaware, Inc., forthe purposes.of collective bargaining, or by neither.MR. GERARD D. R1aLI.Y took no part in the consideration of the aboveDecision and Direction of Election.